Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 10/25/2021 for application number 16/586,473. 

Response to Amendments
3.	The Amendment filed 10/25/2021 has been entered. Claims 1, 8-12, 17, and 19-20 have been amended. Claims 1-20 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that the cited references fail to teach or suggest the amended independent claims.
5.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Hoffert, is applied.

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3, 8, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent Application Pub. No. US 20120139932 A1) in view of Hoffert et al. (U.S. Patent Application Pub. No. US 20150113407 A1).


	Claim 1: Sakamoto teaches a method comprising: 
retrieving, by one or more processors (i.e. processor; para. [0108]), a plurality of content items (i.e. fig. 7, The User Interface 700 has an Embedded Player 702 for the selected Audio-Video Content 704 and the selected Audio-Video Content 704 is displayed with a Pivot 706 display type in the Related Content Section 708. The Pivot 706 display type is chosen by a partner with a display template, and Pivots A-C 710 and Related Partner Content Pivot D 712 are displayed on the user interface in accordance with the display template; para. [0102]); 
determining a first category of a first content item in the plurality of content items (i.e. The Content Categorization Component 110 may be used by the Content Integration Component 108 to categorize and/or organize related content. The Content Categorization Component 110 may use the metadata in the database(s) of Content Metadata 1 . . . N 106 to determine an organization for the content. The Content Categorization Component 110 may organize content by grouping related content to a selected content in “pivots” for display on the User Interface 114; para. [0035]); 
selecting a first presentation arrangement from a plurality of presentation arrangements based on the first category determined for the first content item (i.e. Any number of Display Template(s) 112 may be designated by the partner. For example, the partner may designate a default template, a template for a particular category, a template for a genre and/or a template for one or more pieces of content; para. [0087]); 
presenting the first content item to a user according to the selected first presentation arrangement (i.e. A determination may be made as to whether to include content from another partner (408). If content from another partner is to be included (408), then content from one or more partners is categorized in accordance with the metadata (410). The categories may then be displayed in accordance with the display template (414); para. [0096]), the first presentation arrangement comprising a plurality of tiles that display information representing the plurality of content items respectively (i.e. fig. 7, The User Interface 700 has an Embedded Player 702 for the selected Audio-Video Content 704 and the selected Audio-Video Content 704 is displayed with a Pivot 706 display type in the Related Content Section 708. The Pivot 706 display type is chosen by a partner with a display template, and Pivots A-C 710 and Related Partner Content Pivot D 712 are displayed on the user interface in accordance with the display template; para. [0102]).
Sakamoto does not explicitly teach detecting input that causes a given tile of the plurality of tiles to move to a first display position, the given tile being associated with a particular content item of the plurality of content items, in response to determining that the given tile has been moved to the first display position, replacing the information displayed in the given tile with automated playback of a video corresponding to the particular content item; while the video corresponding to the particular content item is being played back in the given tile, determining that the given tile has been moved to a second display position from the first display position, and in response to determining that the given tile has been moved to the second display position from the first display position, terminating playback of the video corresponding to the particular content item that is displayed in the given tile.
Hoffert teaches the first presentation arrangement comprising a plurality of tiles that display information representing the plurality of content items respectively (i.e. FIG. 5E, the media-context user interface is displayed, showing portions of representations 515 of one or more adjacent media items (e.g., a representation 515-1 of a media items to the left of the currently playing media item, and representation 515-2 of a media items to the right of the currently playing media item), and labels indicating that different sequences of media items are above and below the currently playing media item (e.g., label 516-1 indicates that a sequence of media items that includes action movies is above Media Item A and label 516-2 indicates that a sequence of media items that includes science fiction movies is below Media Item A); para. [0072]), detecting input that causes a given tile of the plurality of tiles to move to a first display position, the given tile being associated with a particular content item of the plurality of content items, in response to determining that the given tile has been moved to the first display position (i.e. In response to detecting the movement 518 of contact 514 in FIG. 5E, the device moves Media Item A from a central region of touchscreen 400 and displays Media Item B (an adjacent media item from the sequence of media items that includes Media Item A) in the central region of touchscreen 400, as shown in FIGS. 5F-5G; para. [0073]), replacing the information displayed in the given tile with automated playback of a video corresponding to the particular content item; while the video corresponding to the (i.e. While playing the initially-displayed media item in a respective region of the display, the electronic device detects a media-change input. In response to detecting the media-change input, in accordance with a determination that the media-change input corresponds to movement in a first direction, the electronic device ceases to play the initially-displayed media item in the respective region of the display and plays a first media item in the respective region of the display; para. [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sakamoto to include the feature of Hoffert. One would have been motivated to make this modification because automatically playing or stopping the playback of the video allows the electronic device to control such playback without specific user input to do so, which enhances the operability of the device and makes the user-device interface more efficient (e.g., by requiring fewer user input to control the playback of the video), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.

Claim 2: Sakamoto and Hoffert teach the method of claim 1. Sakamoto further teaches wherein each of the plurality of presentation arrangements presents content items with different levels of detail, wherein the first presentation arrangement presents content items with a first level of detail (i.e. The Pivot 706 display type is chosen by a partner with a display template, and Pivots A-C 710 and Related Partner Content Pivot D 712 are displayed on the user interface in accordance with the display template; para. [0102]); and wherein a second presentation arrangement presents content items with a second level of detail lower than the first level of detail (i.e. fig. 7, The Embedded Player 702 may display Video Information 714 such as the content title, date, partner name, and/or any other information about the selected Audio-Video Content 704. The Embedded Player 702 may have Player Controls 716 for the user to control display of the Audio-Video Content 704. The User Interface 700 may display a Partner Logo 718, a Title 720, and Thumbnails 722 for other content. The Thumbnails 722 may be an image that allows for the display of content represented by the image on the User Interface 700; para. [0102]).

Claim 3: Sakamoto and Hoffert teach the method of claim 1. Sakamoto further teaches comprising: determining a second category of a second content item in the plurality of content items; selecting a second presentation arrangement from the plurality of presentation arrangements based on the second category determined for the second content item (i.e. The Content Categorization Component 110 may be used by the Content Integration Component 108 to categorize and/or organize related content. The Content Categorization Component 110 may use the metadata in the database(s) of Content Metadata 1 . . . N 106 to determine an organization for the content. The Content Categorization Component 110 may organize content by grouping related content to a selected content in “pivots” for display on the User Interface 114; para. [0035]); and presenting the second content item to the user according to the selected second presentation arrangement (i.e. A determination may be made as to whether to include content from another partner (408). If content from another partner is to be included (408), then content from one or more partners is categorized in accordance with the metadata (410). The categories may then be displayed in accordance with the display template (414); para. [0096]).

Claim 8: Sakamoto and Hoffert teach the method of claim 1. Sakamoto does not explicitly teach determining a current scroll position on a graphical user interface; and determining that the given tile has been moved to the display position by determining that the given tile has been scrolled to a center of the display, wherein playback of the video terminates when a second tile is scrolled to the first display position, wherein only one piece of content is automatically played at a time while presenting content items in the first and second presentation arrangements.
Hoffert further teaches determining a current scroll position on a graphical user interface; and determining that the given tile has been moved to the display position by determining that the given tile has been scrolled to a center of the display, wherein playback of the video terminates when a second tile (i.e. While playing the initially-displayed media item in a respective region of the display, the electronic device detects a media-change input. In response to detecting the media-change input, in accordance with a determination that the media-change input corresponds to movement in a first direction, the electronic device ceases to play the initially-displayed media item in the respective region of the display and plays a first media item in the respective region of the display; para. [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sakamoto to include the feature of Hoffert. One would have been motivated to make this modification because automatically playing or stopping the playback of the video allows the electronic device to control such playback without specific user input to do so, which enhances the operability of the device and makes the user-device interface more efficient (e.g., by requiring fewer user input to control the playback of the video), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.

Claim 13: Sakamoto and Hoffert teach the method of claim 1. Sakamoto further teaches wherein the first category includes at least one of a my shows category, a reactions from friends category, a trending now category, a top picks category, a continue watching category, a popular on a messaging application category, a new on the messaging application category, a friends are watching category, a because you reacted category, a documentary category, a news category, a comedy category, or a watch it again category (i.e. The categories/groups of related content may be weighted to ensure that the most relevant category or grouping of related content is presented to the user; para. [0064]).

Claim 19: Sakamoto teaches a system comprising: 
one or more processors (i.e. processor; para. [0108]) configured to execute instructions stored in memory for performing operations (i.e. Storage 1004 may include random access memory (RAM) or other dynamic storage devices, for storing dynamic data and instructions executed by the Processor 1008; para. [0109]) comprising:
retrieving a plurality of content items (i.e. fig. 7, The User Interface 700 has an Embedded Player 702 for the selected Audio-Video Content 704 and the selected Audio-Video Content 704 is displayed with a Pivot 706 display type in the Related Content Section 708. The Pivot 706 display type is chosen by a partner with a display template, and Pivots A-C 710 and Related Partner Content Pivot D 712 are displayed on the user interface in accordance with the display template; para. [0102]); 
determining a first category of a first content item in the plurality of content items (i.e. The Content Categorization Component 110 may be used by the Content Integration Component 108 to categorize and/or organize related content. The Content Categorization Component 110 may use the metadata in the database(s) of Content Metadata 1 . . . N 106 to determine an organization for the content. The Content Categorization Component 110 may organize content by grouping related content to a selected content in “pivots” for display on the User Interface 114; para. [0035]); 
selecting a first presentation arrangement from a plurality of presentation arrangements based on the first category determined for the first content item (i.e. Any number of Display Template(s) 112 may be designated by the partner. For example, the partner may designate a default template, a template for a particular category, a template for a genre and/or a template for one or more pieces of content; para. [0087]); 
presenting the first content item to a user according to the selected first presentation arrangement (i.e. A determination may be made as to whether to include content from another partner (408). If content from another partner is to be included (408), then content from one or more partners is categorized in accordance with the metadata (410). The categories may then be displayed in accordance with the display template (414); para. [0096]), the first presentation arrangement comprising a plurality of tiles that display information representing the plurality of content items respectively (i.e. fig. 7, The User Interface 700 has an Embedded Player 702 for the selected Audio-Video Content 704 and the selected Audio-Video Content 704 is displayed with a Pivot 706 display type in the Related Content Section 708. The Pivot 706 display type is chosen by a partner with a display template, and Pivots A-C 710 and Related Partner Content Pivot D 712 are displayed on the user interface in accordance with the display template; para. [0102]).
Sakamoto does not explicitly teach detecting input that causes a given tile of the plurality of tiles to move to a first display position, the given tile being associated with a particular content item of the plurality of content items, in response to determining that the given tile has been moved to the first display position, replacing the information displayed in the given tile with automated playback of a video corresponding to the particular content item; while the video corresponding to the particular content item is being played back in the given tile, determining that the given tile has been moved to a second display position from the first display position, and in response to determining that the given tile has been moved to the second display position from the first display position, terminating playback of the video corresponding to the particular content item that is displayed in the given tile.
Hoffert teaches the first presentation arrangement comprising a plurality of tiles that display information representing the plurality of content items respectively (i.e. FIG. 5E, the media-context user interface is displayed, showing portions of representations 515 of one or more adjacent media items (e.g., a representation 515-1 of a media items to the left of the currently playing media item, and representation 515-2 of a media items to the right of the currently playing media item), and labels indicating that different sequences of media items are above and below the currently playing media item (e.g., label 516-1 indicates that a sequence of media items that includes action movies is above Media Item A and label 516-2 indicates that a sequence of media items that includes science fiction movies is below Media Item A); para. [0072]), detecting input that causes a given tile of the plurality of tiles to move to a first display position, the given tile being associated with a particular content item of the plurality of content items, in response to determining that the given tile has been moved to the first display position (i.e. In response to detecting the movement 518 of contact 514 in FIG. 5E, the device moves Media Item A from a central region of touchscreen 400 and displays Media Item B (an adjacent media item from the sequence of media items that includes Media Item A) in the central region of touchscreen 400, as shown in FIGS. 5F-5G; para. [0073]), replacing the information displayed in the given tile with automated playback of a video corresponding to the particular content item; while the video corresponding to the (i.e. While playing the initially-displayed media item in a respective region of the display, the electronic device detects a media-change input. In response to detecting the media-change input, in accordance with a determination that the media-change input corresponds to movement in a first direction, the electronic device ceases to play the initially-displayed media item in the respective region of the display and plays a first media item in the respective region of the display; para. [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sakamoto to include the feature of Hoffert. One would have been motivated to make this modification because automatically playing or stopping the playback of the video allows the electronic device to control such playback without specific user input to do so, which enhances the operability of the device and makes the user-device interface more efficient (e.g., by requiring fewer user input to control the playback of the video), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.

Claim 20: Sakamoto teaches a non-transitory computer-readable medium (i.e. “Computer usable medium” or “Computer-readable medium” refers to any medium that provides information or may be used by a Processor 1008; para. [0110]) comprising non-transitory computer-readable instructions (i.e. computer-readable storage medium for use by or in connection with the instruction execution system, apparatus, system, or device; para. [0117]) that, when executed by one or more processors (i.e. processor; para. [0108]), perform operations comprising:
retrieving a plurality of content items (i.e. fig. 7, The User Interface 700 has an Embedded Player 702 for the selected Audio-Video Content 704 and the selected Audio-Video Content 704 is displayed with a Pivot 706 display type in the Related Content Section 708. The Pivot 706 display type is chosen by a partner with a display template, and Pivots A-C 710 and Related Partner Content Pivot D 712 are displayed on the user interface in accordance with the display template; para. [0102]); 
determining a first category of a first content item in the plurality of content items (i.e. The Content Categorization Component 110 may be used by the Content Integration Component 108 to categorize and/or organize related content. The Content Categorization Component 110 may use the metadata in the database(s) of Content Metadata 1 . . . N 106 to determine an organization for the content. The Content Categorization Component 110 may organize content by grouping related content to a selected content in “pivots” for display on the User Interface 114; para. [0035]); 
selecting a first presentation arrangement from a plurality of presentation arrangements based on the first category determined for the first content item (i.e. Any number of Display Template(s) 112 may be designated by the partner. For example, the partner may designate a default template, a template for a particular category, a template for a genre and/or a template for one or more pieces of content; para. [0087]); 
presenting the first content item to a user according to the selected first presentation arrangement (i.e. A determination may be made as to whether to include content from another partner (408). If content from another partner is to be included (408), then content from one or more partners is categorized in accordance with the metadata (410). The categories may then be displayed in accordance with the display template (414); para. [0096]), the first presentation arrangement comprising a plurality of tiles that display information representing the plurality of content items respectively (i.e. fig. 7, The User Interface 700 has an Embedded Player 702 for the selected Audio-Video Content 704 and the selected Audio-Video Content 704 is displayed with a Pivot 706 display type in the Related Content Section 708. The Pivot 706 display type is chosen by a partner with a display template, and Pivots A-C 710 and Related Partner Content Pivot D 712 are displayed on the user interface in accordance with the display template; para. [0102]).
Sakamoto does not explicitly teach detecting input that causes a given tile of the plurality of tiles to move to a first display position, the given tile being associated with a particular content item of the plurality of content items, in response to determining that the given tile has been moved to the first display 
Hoffert teaches the first presentation arrangement comprising a plurality of tiles that display information representing the plurality of content items respectively (i.e. FIG. 5E, the media-context user interface is displayed, showing portions of representations 515 of one or more adjacent media items (e.g., a representation 515-1 of a media items to the left of the currently playing media item, and representation 515-2 of a media items to the right of the currently playing media item), and labels indicating that different sequences of media items are above and below the currently playing media item (e.g., label 516-1 indicates that a sequence of media items that includes action movies is above Media Item A and label 516-2 indicates that a sequence of media items that includes science fiction movies is below Media Item A); para. [0072]), detecting input that causes a given tile of the plurality of tiles to move to a first display position, the given tile being associated with a particular content item of the plurality of content items, in response to determining that the given tile has been moved to the first display position (i.e. In response to detecting the movement 518 of contact 514 in FIG. 5E, the device moves Media Item A from a central region of touchscreen 400 and displays Media Item B (an adjacent media item from the sequence of media items that includes Media Item A) in the central region of touchscreen 400, as shown in FIGS. 5F-5G; para. [0073]), replacing the information displayed in the given tile with automated playback of a video corresponding to the particular content item; while the video corresponding to the particular content item is being played back in the given tile, determining that the given tile has been moved to a second display position from the first display position, and in response to determining that the given tile has been moved to the second display position from the first display position, terminating playback of the video corresponding to the particular content item that is displayed in the given tile (i.e. While playing the initially-displayed media item in a respective region of the display, the electronic device detects a media-change input. In response to detecting the media-change input, in accordance with a determination that the media-change input corresponds to movement in a first direction, the electronic device ceases to play the initially-displayed media item in the respective region of the display and plays a first media item in the respective region of the display; para. [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sakamoto to include the feature of Hoffert. One would have been motivated to make this modification because automatically playing or stopping the playback of the video allows the electronic device to control such playback without specific user input to do so, which enhances the operability of the device and makes the user-device interface more efficient (e.g., by requiring fewer user input to control the playback of the video), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.

8.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent Application Pub. No. US 20120139932 A1) in view of Hoffert et al. (U.S. Patent Application Pub. No. US 20150113407 A1) in view of Agnetta et al. (U.S. Patent Application Pub. No. US 20140337791 A1).

Claim 4: Sakamoto and Hoffert teach the method of claim 3. Sakamoto further teaches wherein the first presentation arrangement presents the first content item among a first set of content items in a vertical list of tiles; and wherein the second presentation arrangement presents the second content item among a second set of content items in a list of tiles (i.e. fig. 7, The User Interface 700 has an Embedded Player 702 for the selected Audio-Video Content 704 and the selected Audio-Video Content 704 is displayed with a Pivot 706 display type in the Related Content Section 708. The Pivot 706 display type is chosen by a partner with a display template, and Pivots A-C 710 and Related Partner Content Pivot D 712 are displayed on the user interface in accordance with the display template; para. [0102]).
Sakamoto does not explicitly teach a second set of content items in a horizontal list.
(i.e. FIG. 11C illustrates that the user has again scrolled the carousel to the left, such that an icon 1104(3) corresponding to a photo-gallery application now has user-interface focus. As such, the lower portion presents additional items 1106(3) associated with the application having the user-interface focus; para. [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sakamoto and Hoffert to include the feature of Agnetta. One would have been motivated to make this modification because it provides a more intuitive way for navigating contents on a mobile device.

Claim 5: Sakamoto and Hoffert teach the method of claim 3. Sakamoto further teaches wherein the first presentation arrangement presents the first content item among a first set of content items in a vertical list of tiles; and wherein the second presentation arrangement presents the second content item among a second set of content items (i.e. fig. 7, The User Interface 700 has an Embedded Player 702 for the selected Audio-Video Content 704 and the selected Audio-Video Content 704 is displayed with a Pivot 706 display type in the Related Content Section 708. The Pivot 706 display type is chosen by a partner with a display template, and Pivots A-C 710 and Related Partner Content Pivot D 712 are displayed on the user interface in accordance with the display template; para. [0102]).
Sakamoto does not explicitly teach the second content item among a second set of content items in a merchandising manner, the merchandising manner includes content tiles of different sizes or a single large sized tile.
However, Agnetta teaches wherein the first presentation arrangement presents the first content item among a first set of content items in a vertical list of tiles; and wherein the second presentation arrangement presents the second content item among a second set of content items in a merchandising manner, the merchandising manner includes content tiles of different sizes or a single large sized tile (i.e. FIG. 53 illustrates an example UI 5300 showing a storefront of an offering service, as presented by a shopping application; para. [0230]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sakamoto and Hoffert to include the feature of Agnetta. One would have been motivated to make this modification because it provides a more intuitive way for navigating contents on a mobile device.

Claim 6: Sakamoto and Hoffert teach the method of claim 3. Sakamoto does not explicitly teach wherein the first and second content items are presented simultaneously.
However, Agnetta teaches wherein the first and second content items are presented simultaneously in their respective first and second presentation arrangements (i.e. FIG. 11C illustrates that the user has again scrolled the carousel to the left, such that an icon 1104(3) corresponding to a photo-gallery application now has user-interface focus. As such, the lower portion presents additional items 1106(3) associated with the application having the user-interface focus; para. [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sakamoto and Hoffert to include the feature of Agnetta. One would have been motivated to make this modification because it provides a more intuitive way for navigating contents on a mobile device.

Claim 7: Sakamoto, Hoffert, and Agnetta teach the method of claim 6. Sakamoto further teaches comprising: receiving a first user input to view content items; presenting, on a graphical user interface of a messaging application, the first content item according to the first presentation arrangement in response to receiving the first user input (i.e. fig. 7, The User Interface 700 has an Embedded Player 702 for the selected Audio-Video Content 704 and the selected Audio-Video Content 704 is displayed with a Pivot 706 display type in the Related Content Section 708. The Pivot 706 display type is chosen by a partner with a display template, and Pivots A-C 710 and Related Partner Content Pivot D 712 are displayed on the user interface in accordance with the display template; para. [0102]).

However, Agnetta further teaches comprising: receiving a first user input to view content items; presenting, on a graphical user interface of a messaging application, the first content item according to the first presentation arrangement in response to receiving the first user input; receiving a second user input to navigate through the content items while the first content item is presented; and navigating, within the graphical user interface of the messaging application, to present the second content item according to the second presentation arrangement in response to receiving the second user input (i.e. FIG. 11A illustrates the carousel 1102 when an icon 1104(1) corresponding to an email application has user-interface focus. That is, the icon 1104(1) is centered and in front of each other icon in the carousel 1102 and, therefore, has the user-interface focus. As illustrated, the lower portion of the display includes additional items 1106(1) associated with the email application. In this instance, these items comprise email messages, such as the most recently received emails; para. [0155, 0156]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sakamoto and Hoffert to include the feature of Agnetta. One would have been motivated to make this modification because it provides a more intuitive way for navigating contents on a mobile device.

9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent Application Pub. No. US 20120139932 A1) in view of Hoffert et al. (U.S. Patent Application Pub. No. US 20150113407 A1) in view of Jain (U.S. Patent Application Pub. No. US 20160085397 A1).

Claim 9: Sakamoto and Hoffert teach the method of claim 1. Sakamoto does not explicitly teach determining that the first content item is an episode of a season of a series that comprises a plurality of 
Hoffert further teaches determining that the first content item is an episode of a season of a series that comprises a plurality of episodes (i.e. the plurality of sequences of media items optionally include a sequence of episodic media items (e.g., episodes of a television show) in episode order; para. [0082]); determining that the user has not viewed any of the plurality of episodes of the season of the series; and presenting, in a tile for the content item in the first presentation arrangement, a preview representing the season of the series (i.e. the sequences of media items are optionally represented by tiles that include a visual representation of corresponding media items (e.g., as shown in FIG. 5A); para. [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sakamoto to include the feature of Hoffert. One would have been motivated to make this modification because automatically playing or stopping the playback of the video allows the electronic device to control such playback without specific user input to do so, which enhances the operability of the device and makes the user-device interface more efficient (e.g., by requiring fewer user input to control the playback of the video), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.
However, Jain teaches determining that the first content item of a series; determining that the user has not viewed any of the series (i.e. fig. 2, the notification bar 202 serves as an indication that one or more notifications were received by the computing device; para. [0022]); and presenting, in a tile for the content item in the first presentation arrangement, a preview representing the series (i.e. FIG. 3 illustrates a display when the computing device 100 recalls the temporarily dismissed notifications. The touchscreen display 102 may display a notification 302. The notification 302 may be displayed on substantially all of the touchscreen display 102; para. [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sakamoto and Hoffert to include the feature of 

Claim 10: Sakamoto and Hoffert teach the method of claim 1. Sakamoto does not explicitly teach comprising: determining that the first content item is an episode of a season of a series that comprises a plurality of episodes; determining that the user has viewed a given episode in the season of the series; determining a first episode number of the given episode; retrieving a preview of a second episode of the season of the series having a second episode number that sequentially follows the first episode number; and presenting, in the given tile for the content item in the first presentation arrangement, the retrieved preview.
Hoffert further teaches determining that the first content item is an episode of a season of a series that comprises a plurality of episodes (i.e. the plurality of sequences of media items optionally include a sequence of episodic media items (e.g., episodes of a television show) in episode order; para. [0082]); determining a first episode number of the given episode; retrieving a preview of a second episode of the season of the series having a second episode number that sequentially follows the first episode number; and presenting, in the given tile for the content item in the first presentation arrangement, the retrieved preview (i.e. the sequences of media items are optionally represented by tiles that include a visual representation of corresponding media items (e.g., as shown in FIG. 5A); para. [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sakamoto to include the feature of Hoffert. One would have been motivated to make this modification because automatically playing or stopping the playback of the video allows the electronic device to control such playback without specific user input to do so, which enhances the operability of the device and makes the user-device interface more efficient (e.g., by requiring fewer user input to control the playback of the video), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.
However, Jain teaches comprising: determining that the first content item is a series that comprises a plurality of episodes; determining that the user has viewed the series; retrieving a preview (i.e. figs. 4-6, when more than one notification is stored in memory, permanently dismissing a first notification (e.g., the notification 302) may reveal or cause to be displayed a second notification (e.g., a notification 404). In some embodiments, notifications may each be displayed on substantially all of the touchscreen display 102, and the processor of the computing device 100 may be configured to cause each notification to behave as if the notifications were a series of stacked images; para. [0027-0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sakamoto and Hoffert to include the feature of Jain. One would have been motivated to make this modification because it provides an intuitive way for navigating unread contents on a device.

10.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent Application Pub. No. US 20120139932 A1) in view of Hoffert et al. (U.S. Patent Application Pub. No. US 20150113407 A1) and further in view of Orchard et al. (U.S. Patent Application Pub. No. US 20180292960 A1).

Claim 11: Sakamoto and Hoffert teaches the method of claim 1. Sakamoto does not explicitly teach comprising: receiving a user input to navigate through content items on a graphical user interface; scrolling the content items based on the received user input to reveal a second content item; determining that a particular tile corresponding to the second content item has been brought into focus on a specified scroll position in the graphical user interface; and generating a haptic feedback response on a client device on which the graphical user interface is presented indicating that the particular tile corresponding to the second content item has been brought into focus.
However, Hoffert further teaches comprising: receiving a user input to navigate through content items on a graphical user interface; scrolling the content items based on the received user input to reveal a second content item; determining that a particular tile corresponding to the second content item has (i.e. In response to detecting the movement 518 of contact 514 in FIG. 5E, the device moves Media Item A from a central region of touchscreen 400 and displays Media Item B (an adjacent media item from the sequence of media items that includes Media Item A) in the central region of touchscreen 400, as shown in FIGS. 5F-5G; para. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sakamoto to include the feature of Hoffert. One would have been motivated to make this modification because automatically playing or stopping the playback of the video allows the electronic device to control such playback without specific user input to do so, which enhances the operability of the device and makes the user-device interface more efficient (e.g., by requiring fewer user input to control the playback of the video), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.
Sakamoto and Hoffert do not explicitly teach generating a haptic feedback response on a client device on which the graphical user interface is presented indicating that the particular corresponding to the second content item has been brought into focus.
However, Orchard teaches generating a haptic feedback response on a client device on which the graphical user interface is presented indicating that the particular corresponding to the second content item has been brought into focus (i.e.  FIG. 2C, the new emphasised content item is content item 200B. In addition to highlighting the emphasised content item 200B, the device 100 may also provide haptic feedback to the user to indicate that a new content item has been highlighted by scrolling; para. [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sakamoto and Hoffert to include the feature of Orchard. One would have been motivated to make this modification because it provides visual and/or haptic feedback that makes manipulation of user interface objects more efficient and intuitive for a user.

Claim 12: Sakamoto, Hoffert, and Orchard teach the method of claim 11. Sakamoto does not explicitly teach concurrent with generating the haptic feedback response, automatically presenting, in the particular tile corresponding to the second content item, a video clip corresponding to the second content item.
However, Orchard further teaches concurrent with generating the haptic feedback response, automatically presenting, in the particular tile corresponding to the second content item (i.e.  FIG. 2C, the new emphasised content item is content item 200B. In addition to highlighting the emphasised content item 200B, the device 100 may also provide haptic feedback to the user to indicate that a new content item has been highlighted by scrolling; para. [0037]), a video clip corresponding to the second content item (i.e. the content items may be menu screens, or Audio/Video content, a series of images or the like. In some embodiments the content items may be displayed one at a time rather all or a subset being presented on the screen; para. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sakamoto and Hoffert to include the feature of Orchard. One would have been motivated to make this modification because it provides visual and/or haptic feedback that makes manipulation of user interface objects more efficient and intuitive for a user.

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent Application Pub. No. US 20120139932 A1) in view of Hoffert et al. (U.S. Patent Application Pub. No. US 20150113407 A1) in view of Babenko et al. (U.S. Patent Application Pub. No. US 20160042249 A1).

Claim 14: Sakamoto and Hoffert teach the method of claim 1. Sakamoto does not explicitly teach presenting content items in the first presentation arrangement in a graphical user interface independent of a number of available content items in the first presentation arrangement; and determining whether to present content in a second presentation arrangement of the plurality of presentation arrangements based on a number of content items available in the second presentation arrangement.
(i.e. fig. 4, different image layouts may be available based on the number of images associated with an event and/or based on the scores of all of the images associated with an event. For example, where several images are associated with scores greater than a threshold value, each of the images can be displayed, depending on the client device in use, a limited number of the images greater than the threshold can be displayed. For example, a smartphone can limit the displayed images to three, whereas a tablet computer having a larger screen can allow for five images to be displayed; para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sakamoto and Hoffert to include the feature of Babenko. One would have been motivated to make this modification because it allows users to more easily navigate and manage their image (or other content item) library.

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent Application Pub. No. US 20120139932 A1) in view of Hoffert et al. (U.S. Patent Application Pub. No. US 20150113407 A1) in view of Jain et al. (U.S. Patent Pub. No. US 10310699 B1).

Claim 15: Sakamoto and Hoffert teach the method of claim 1. Sakamoto further teaches presenting content items in the first presentation arrangement in a graphical user interface at a dedicated position in the graphical user interface among other presentation arrangements; and dynamically positioning, a second presentation arrangement of the plurality of presentation arrangements relative to the first presentation arrangement and a third presentation arrangement of the plurality of presentation arrangements (i.e. FIG. 7 illustrates an example of a user interface for an implementation of a software application utilizing a content integration development framework. The User Interface 700 has an Embedded Player 702 for the selected Audio-Video Content 704 and the selected Audio-Video Content 704 is displayed with a Pivot 706 display type in the Related Content Section 708. The Pivot 706 display type is chosen by a partner with a display template, and Pivots A-C 710 and Related Partner Content Pivot D 712 are displayed on the user interface in accordance with the display template; para. [0102]).
Sakamoto does not explicitly a user profile.
Jain teaches presenting content items in the first presentation arrangement in a graphical user interface at a dedicated position in the graphical user interface among other presentation arrangements; and dynamically positioning, based on a user profile, a second presentation arrangement of the plurality of presentation arrangements relative to the first presentation arrangement and a third presentation arrangement of the plurality of presentation arrangements (i.e. fig. 3, the layout of the page elements has been modified. Aggregated user preference data can indicate a preference for navigation options 305 in an upper page portion, and accordingly in the modified layout the navigation options 305 are positioned horizontally along the top of the page rather than in the original vertical configuration along the left side of the page. Aggregated user preference data can indicate a preference for advertisements 315 positioned after primary content on a page, and accordingly in the modified layout the primary text content 310 and audio content 320 are positioned below the navigation options 305 and above the advertisements 315; col. 11, lines 30-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sakamoto and Hoffert to include the feature of Jain. One would have been motivated to make this modification because the determined modified content layouts and browser configurations are based on user preferences for such modified presentations, users may wish to improve the organization of their pages or the features included in the browser for users visiting their pages in order to gain a competitive advantage, receive greater traffic, and thereby increase their sales and/or advertising revenue.

13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent Application Pub. No. US 20120139932 A1) in view of Hoffert et al. (U.S. Patent Application Pub. No. US 20150113407 A1) in view of Ghadiyali et al. (U.S. Patent Application Pub. No. US 20170212664 A1).

Claim 16: Sakamoto and Hoffert teach the method of claim 1. Sakamoto does not explicitly teach wherein the first presentation arrangement indicates reactions from friends information for each of the content items presented in the first presentation arrangement; and wherein a second presentation arrangement excludes the reactions from friends.
However, Ghadiyali teaches wherein the first presentation arrangement indicates reactions from friends information for each of the content items presented in the first presentation arrangement; and wherein a second presentation arrangement excludes the reactions from friends (i.e. fig. 3, The content items posted on the page can include a photo, a video, a link, or an advertisement. Other users can post content 325 to the page as well using their corresponding user profile, and can interact with content items posted on the page. Interactions with a content item are displayed along with the posted content item 330; para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sakamoto and Hoffert to include the feature of Jain. One would have been motivated to make this modification because it provides an intuitive user interface for presenting content in reaction to content generation in an online system, such as a social networking system.

14.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent Application Pub. No. US 20120139932 A1) in view of Hoffert et al. (U.S. Patent Application Pub. No. US 20150113407 A1) in view of Shaw et al. (U.S. Patent Application Pub. No. US 20160227291 A1).

Claim 17: Sakamoto and Hoffert teach the method of claim 1. Sakamoto does not explicitly teach ordering the plurality of tiles presented in the first presentation arrangement based on a user profile.
However, Shaw teaches ordering the plurality of tiles presented in the first presentation arrangement based on a user profile (i.e. wherein content types vary and each tile has a type identifier each tile has an ordering number identifying its order in the sequence each tile has one or more of the elements shown in FIG. 6, wherein the content item of each tile is displayed in a display zone associated with the ordering number of the tile, wherein the ordering of tiles in the recommendation message is based on a user profile or user sub profile; para. [0256-0270]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sakamoto and Hoffert to include the feature of Shaw. One would have been motivated to make this modification because it provides an intuitive user interface for presenting relevant content to the user.

15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent Application Pub. No. US 20120139932 A1) in view of Hoffert et al. (U.S. Patent Application Pub. No. US 20150113407 A1) in view of Fakhouri (U.S. Patent Application Pub. No. US 20180292955 A1).

Claim 18: Sakamoto and Hoffert teach the method of claim 1. Sakamoto further teaches presenting, on a graphical user interface of a messaging application (i.e. FIG. 7 illustrates an example of a user interface for an implementation of a software application utilizing a content integration development framework. The User Interface 700 has an Embedded Player 702 for the selected Audio-Video Content 704 and the selected Audio-Video Content 704 is displayed with a Pivot 706 display type in the Related Content Section 708; para. [0102]), a plurality of content navigation options (i.e. The Embedded Player 702 may have Player Controls 716 for the user to control display of the Audio-Video Content 704. The User Interface 700 may display a Partner Logo 718, a Title 720, and Thumbnails 722 for other content. The Thumbnails 722 may be an image that allows for the display of content represented by the image on the User Interface 700. The User Interface 700 may have a Description 724 of the selected Audio-Video Content 704. The Description 724 may be provided in the metadata supplied by the partner; para. [0102]), and a fifth of the plurality of content navigation options including a content browsing option; receiving a user selection of the fifth of the plurality of content navigation options; and presenting the first content item according to the selected first presentation arrangement in response to receiving the user selection of the (i.e. The display template may indicate how the one or more categories of related content may be displayed for further navigation of content by the user. The display template provides the partner with a great deal of flexibility in defining the navigation experience for the user with the integrated content; para. [0069]).
Sakamoto does not explicitly teach a first of the plurality of content navigation options including a map option, a second of the plurality of content navigation options including a chat option, a third of the plurality of content navigation options including a camera option, a fourth of the plurality of content navigation options including a community content option.
However, Fakhouri teaches presenting, on a graphical user interface of a messaging application (i.e. FIGS. 2A, 2B, 2C, and 2D illustrate exemplary GUIs for a Rekindle application, where each GUI shows various possible GUI interactions a user may engage in, in accordance with an embodiment of the invention; para. [0102]), a plurality of content navigation options, a first of the plurality of content navigation options including a map option (i.e. within mapping 274 a user may then be shown menu options 276. Menu items within 276 may allow the user to search in a predefined geographic radius leveraging a GPS-based geographical navigation platform within the social network application to see if friends or family are in town or close by; para. [0102]), a second of the plurality of content navigation options including a chat option, a third of the plurality of content navigation options including a camera option, a fourth of the plurality of content navigation options including a community content option, and a fifth of the plurality of content navigation options including a content browsing option; receiving a user selection of the fifth of the plurality of content navigation options; and presenting the first content item according to the selected first presentation arrangement in response to receiving the user selection of the fifth of the plurality of content navigation options (i.e. a button for call history list and tracking, a button chat/text history list and tracking, a button existing contacts, a button for notifications, a button to invite other contacts, a button for Favorite list (i.e. view, add, or manage), a button for Favorite Rekindle concept or act, a button for shopping cart, a button for promotions and marketing incentive, a button for account setting, a button to show suggested Shoppable videos or images, a button for images and video, a button for video facing call; para. [0102]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Lewis et al. (Pub. No. US 10,298,874 B1), videos may only be triggered for auto-play based on a video that is part of the same scrollable set of content items and currently visible.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173